Citation Nr: 0945806	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for left wrist de Quervain's tenosynovitis to 
include scar.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for right wrist de Quervain's tenosynovitis to 
include scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1996 to June 
1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that continued separate 
evaluations of 10 percent disabling for right and left wrist 
disabilities.


FINDINGS OF FACT

1.  The Veteran's service-connected right wrist de Quervain's 
tenosynovitis is manifested by symptoms of chronic pain, 
including pain on use, with limitation of dorsiflexion to 60 
degrees, flexion to 45 degrees, radial deviation to 20 
degrees, and ulnar deviation to 35 degrees.

2.  The Veteran's service-connected left wrist de Quervain's 
tenosynovitis is manifested by symptoms of chronic pain, 
including pain on use, with limitation of dorsiflexion to 50 
degrees, flexion to 50 degrees, radial deviation to 20 
degrees, and ulnar deviation to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for right wrist de Quervain's tenosynovitis have 
not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 
(2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for left wrist de Quervain's tenosynovitis have not 
been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for increased evaluations 
for her service-connected bilateral wrist tendonitis, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that letters dated December 
2005 and March 2006 fully satisfied the notice requirements 
of the VCAA, and that the Veteran's claim was readjudicated 
following issuance of the later notice letter by way of an RO 
decision dated March 2006 and an SOC dated November 2006.  
Thus, any error as to the timeliness of the notice is 
harmless.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that she wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2008).

In March 2006, the Veteran was provided with a VA examination 
relating to her claims for increased evaluations.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected bilateral wrist tendonitis since the March 2006 
examination.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the March 2006 VA examination report to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiner personally interviewed and 
examined the Veteran and provided the information necessary 
to evaluate the Veteran's disability under the applicable 
rating criteria.  As such, the Board finds the examination 
report is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

In cases where entitlement to compensation has already been 
established and an increase in the assigned evaluation is in 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left wrist disabilities have been 
rated separately under the criteria of Diagnostic Code 5024, 
which provides that tenosynovitis is rated on limitation of 
motion of affected parts, as degenerative arthritis.  38 
C.F.R. § 4.71a (2009).  Diagnostic Code 5003 further provides 
that degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(2009).  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a (2009).

Diagnostic Code 5215, relating to limitation of motion of the 
wrist, provides a maximum rating of 10 percent for 
dorsiflexion limited to less than 15 degrees or palmar 
flexion limited in line with the forearm.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I (2009).

The Veteran is currently assigned the maximum 10 percent 
schedular evaluation for each of her wrists under Diagnostic 
Code 5024 (referring to Diagnostic Code 5003) for painful 
motion involving a major joint.  The highest assignable 
rating for limitation of wrist motion under Diagnostic Code 
5215 is 10 percent.  As such, increased compensation cannot 
be assigned on the basis of limitation of wrist motion.  
Moreover, either for limitation of dorsiflexion or limitation 
of plantar flexion.  

In this regard, an October 2005 VA medical center (VAMC) 
treatment record reflects that the Veteran presented 
complaining of worsening, chronic bilateral wrist pain.  The 
Veteran's wrists, however, revealed full range of motion.  
She denied using any routine medications.  The VA physician 
recorded a diagnosis of bilateral wrist tendonitis and noted 
the Veteran's history of de Quervain's disease and 
compartmental release surgery in service.  See id. at 3.  The 
Veteran reported wearing wrist splints every day, although 
the record reflects that she was not wearing them at that 
time.  The record reflects that the Veteran was advised to 
use her splints every day.

A December 2005 VAMC treatment record (Whiteman AFB) reflects 
that the Veteran complained of her wrist pain worsening over 
the last eight months and of experiencing difficulty caring 
for her children and performing activities in the home.  The 
record includes no notation regarding any limitation of 
motion.  The VA physician recorded a diagnosis of bilateral 
wrist tendonitis, and noted the Veteran's history of de 
Quervain's disease and of surgery in service.  The record 
reflects that the VA physician suggested that the Veteran 
alter her daily activities, including less lifting, and that 
the Veteran continue wearing her wrist splints.

A March 2006 VA examination report reflects that the Veteran 
complained of daily pain.  The Veteran also reported that she 
had been using her wrist splints every day and at night, as 
well as anti-inflammatory over-the-counter medications daily.  
The Veteran also reported fatigueability due to pain, 
particularly with repetitive motion, and that caring for her 
children caused her wrists to flare up.  The examiner noted 
the Veteran's history of compartmental release surgery in 
service.  The report reflects that the Veteran's right wrist 
revealed dorsiflexion to 60 degrees, flexion to 45 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 35 
degrees.  Her left wrist revealed dorsiflexion to 50 degrees, 
flexion to 50 degrees, radial deviation to 20 degrees, and 
ulnar deviation to 30 degrees.  The examiner noted that the 
limitation of motion of the Veteran's wrists was due to 
complaints of pain.  The examiner also noted that the Veteran 
had full apposition between her thumb and four fingers on 
both hands.  The VA examiner recorded a diagnosis of chronic 
bilateral wrist tendonitis.

As noted, the medical evidence of record demonstrates that 
dorsiflexion has been limited to no less than 50 degrees on 
the left and 60 degrees on the right.  Palmar flexion has 
been limited to no less than 50 degrees on the left and 45 
degrees on the right.  As Diagnostic Code 5215 provides for 
compensable disability ratings only if dorsiflexion is 
limited to less than 15 degrees, or palmar flexion is limited 
in line with the forearm, the criteria for a compensable 
evaluation under that code are not met.  38 C.F.R. § 4.71a 
(2009).  

A higher rating is only available under Diagnostic Code 5214 
when ankylosis of the wrist is demonstrated.  38 C.F.R. § 
4.71a (2009).  The Board notes, however, that there is no 
medical evidence of ankylosis of the Veteran's wrists, and, 
in fact, physical examination has shown that substantial 
motion is still present in both wrists.  Specifically, 
examination of the Veteran's right wrist revealed 
dorsiflexion to 60 degrees, flexion to 45 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 35 degrees.  
Her left wrist revealed dorsiflexion to 50 degrees, flexion 
to 50 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 30 degrees.  Therefore, Diagnostic Code 5214 is 
not for application.  See Johnston v. Brown, 10 Vet. App. 80, 
84 (1997).  Also, the above evidence of record does not show 
any limitation of motion of any digits as a result of the 
Veteran's wrist tendonitis, for instance, limitation of 
motion of her thumbs, so as to warrant separate ratings on 
that basis.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the Court's holding in DeLuca addressing 
functional loss due to pain and functional loss due to 
weakness, fatigability, incoordination, or pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2009).  In this regard, the Board 
acknowledges statements made by the Veteran in which she 
reports that she needs to take frequent breaks from daily 
activities due to wrist pain, such as cleaning or blow-drying 
her hair.  See, e.g., Form 9, December 2006.  The Board also 
acknowledges the January 2006 lay statement of the Veteran's 
husband in which he described the Veteran's symptomatology as 
including problems performing basic household tasks due to 
pain and fatigability, including when cooking and caring for 
their two children (then three years old and nine months 
old).  The Veteran's husband also reported that the Veteran 
wore wrist splints daily.  

The Board further notes, however, that it was specifically 
indicated during VA examination that there was no history of 
symptoms such as instability, redness, heat, or locking.  
Although the Veteran complained of a history of fatigability 
due to discomfort, physical examination revealed no evidence 
fatigability with repeated motion.  Objective evidence of 
pain was noted, but the VA examiner indicated that the 
limitation of motion findings noted in her report took into 
account limitation due to the complaints of pain.  
Ultimately, while the Board sympathetic to the complaints of 
the Veteran and her husband, the Board believes the most 
persuasive evidence to be the objective clinical findings 
reported on examination by a competent health care 
specialist.  Based on those clinical findings, the Board 
finds that the 10 percent currently assigned specifically 
contemplates the degree of functional loss demonstrated in 
this case.

Furthermore, the Court has held that, where a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  Thus, because the Veteran has been granted 
10 percent ratings for each wrist, which is the maximum 
rating provided for limitation of motion of the wrist absent 
evidence of ankylosis, a higher disability rating under 
DeLuca is foreclosed.

The Board further notes that the Veteran was found to be 
neurovascularly intact on VA examination; thus, separate 
disability ratings based on neurological manifestations or 
vascular disease are not warranted.  The Board has also 
considered whether to assign a separate compensable rating 
for scars on both wrists, which are present as a consequence 
of her prior surgeries.  However, a compensable rating is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 (2008).  Diagnostic Code 7800 is not applicable, 
as it rates disfigurement of the head, face, or neck.  
Diagnostic Code 7801 applies to scars that are deep or cause 
limited motion.  The VA examination report does not indicate 
that these scars were deep and there was no suggestion by 
either the examiner or the Veteran of functional loss due to 
the scars themselves.  Diagnostic Code 7802 does not apply in 
that the scar must cover an area or areas of at least 144 
square centimeters to warrant a compensable rating.  
Diagnostic Code 7803 applies to superficial and unstable 
scars.  The scars at issue are not shown to be unstable.  
Diagnostic Code 7804 applies to scars that are painful on 
examination.  These scars were not noted to be painful on 
examination.  Finally, Diagnostic Code 7805 directs the scars 
to be rated based on limitation of function of the affected 
part.  The Board need not consider this diagnostic code, as 
the Veteran's wrist disabilities have already been rated 
based on limitation of function in that joint.  Thus, 
Diagnostic Codes 7800 through 7805 do not provide an 
additional compensable disability rating for the scars on the 
Veteran's wrists.

The Board notes in passing that the criteria for rating scars 
were revised, effective October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 
7800 to 7805).  The amendments are only effective, however, 
for claims filed on or after October 23, 2008.  The revised 
criteria, therefore, are not applicable to the appeal before 
the Board.

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, for the reasons 
previously discussed, the Board concludes that the 10 percent 
ratings assigned adequately contemplate the Veteran's 
bilateral wrist de Quervain's tenosynovitis.  The Veteran's 
bilateral wrist disability has not necessitated frequent 
periods of hospitalization, has not resulted in marked 
interference with employment, and has not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the evidence of record 
is against the claims disability ratings higher than 10 
percent for the Veteran's bilateral wrist de Quervain's 
tenosynovitis.  The benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application, as there is not 
an approximate balance of evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  See Hart, 21 Vet. App. at 510.




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for left-wrist de Quervain's tenosynovitis to 
include scar is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for right-wrist de Quervain's tenosynovitis to 
include scar is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


